DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the Response to Election/Restriction filed 1/15/2021. Claims 1-14 are currently pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, drawn to a method and device for positioning portion packets, in the reply filed on 1/15/2021 is acknowledged. The traversal is on the ground(s) that the shared special technical feature is not only a container comprising a bottom wall and a side wall but should also include “portion packets of a product for oral use.”  This is not found persuasive because the portion packets are not a claimed feature of at least claim 6 because claim 6 is directed to a device for position portion packets but does not include the portion packets. Therefore the portion packets are not a shared technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “positioning said compartment unit in relation to said container at a second distance (d2), which may be equal to said first distance (d1), from said bottom wall of said container” in lines 23-25 is vague and indefinite because it is not clear how the compartment unit can be positioned and then be at the same distance in the new position as it was in the original position. The word “positioning” means that the compartment unit must be moved in some manner. Is the compartment unit moved such that it is at a distance different from the first distance and then moved again such that the second distance and the first distance are equal? Does the compartment unit move and as the compartment unit is moved, the bottom wall of the container is moved by an equal amount to maintain the relative distance between the two elements? Is the limitation referring to the rotation of the compartment unit? It appears that the limitation is not referring to the rotation of the compartment unit since step c2’ appears to recite rotation of the compartment unit. In order to further prosecution, the limitation has been interpreted to recite “positioning said 2), which may be less than or greater than said first distance (d1), from said bottom wall of said container.” Claims 2-5 are rejected based on their dependency from claim 1.

Allowable Subject Matter
Claims 6-11 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
1/29/2021